       Case
        Case1:19-cr-10131-NMG
              1:19-cr-10222-DPW Document
                                 Document334-2
                                          25 Filed
                                               Filed10/23/19
                                                     11/08/19 Page
                                                               Page1 1ofof1313



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

        v.
                                                         Criminal No. 19-10222-1-DPW
 JEFFREY BIZZACK,

        Defendant


                    GOVERNMENT’S SENTENCING MEMORANDUM

       The government respectfully submits this memorandum in connection with the

sentencing of defendant Jeffrey Bizzack.

       Bizzack, a successful entrepreneur, conspired with William “Rick” Singer and others to

secure his son’s admission to the University of Southern California (“USC”) by falsifying his

son’s qualifications and bribing a USC athletics administrator, Donna Heinel, to designate him as

a recruited volleyball player. Bizzack made payments totaling $250,000 to facilitate the bribery

scheme, including $50,000 directed to a USC athletics account, and $200,000 to Singer’s sham

charitable organization, the Key Worldwide Foundation (“KWF”). Singer, in turn, passed a

portion of the KWF funds to Heinel personally and to a third co-conspirator, Laura Janke, who

fabricated a volleyball “profile” for Bizzack’s son as part of the scheme.

       Earlier this year, following the arrest of other participants in the conspiracy, Bizzack,

through counsel, contacted the government and arranged to meet with government investigators.

During the ensuing interview, Bizzack admitted to his criminal conduct and agreed to plead

guilty to one count of conspiring to commit mail fraud and honest services mail fraud, in

violation of Title 18, United States Code, Section 1349. Bizzack also resigned from his position

as an executive at the World Surf League, although he continues to provide unpaid consulting
        Case
         Case1:19-cr-10131-NMG
               1:19-cr-10222-DPW Document
                                  Document334-2
                                           25 Filed
                                                Filed10/23/19
                                                      11/08/19 Page
                                                                Page2 2ofof1313



services and to retain an ownership interest in the company. Bizzack’s contrition and prompt

acceptance of responsibility are significant and commendable. They merit a considerable

reduction in his sentence. At the same time, Bizzack plainly was aware, in real time, that his

actions were wrong, and that they would cause lasting harm not just to the college admissions

process broadly but to another, real individual who would be cheated out of admission to USC as

a result of Bizzack’s fraud. And yet Bizzack pursued the scheme anyway.

        The government respectfully recommends a term of imprisonment of nine months, which

is below the stipulated Sentencing Guidelines range, together with a fine of $75,000 and 12

months’ supervised release. 1

   I.       Background

        Bizzack was introduced to Singer in or about April 2017. 2 By that summer, Bizzack had

agreed with Singer to pursue a scheme to secure his son’s admission to USC through what Singer

termed the “side door” – bribing a USC official to designate Bizzack’s son as a recruited athlete.

In the wake of that agreement, Singer asked co-conspirator Laura Janke, a former women’s

soccer coach at USC, to prepare a falsified athletic profile for Bizzack’s son. 3




        1
         Based on the Pre-Sentence Investigation Report, the government’s recommended
sentence is above the applicable Guidelines range, but based on the Government’s calculation of
the Guidelines, the government’s recommended sentence is below the applicable Guidelines
range. The legal issues surrounding the Guidelines calculation are addressed in Section II herein.
        2
         Singer pled guilty to racketeering conspiracy and other charges for his role in the
scheme and is cooperating with the government’s investigation. See United States v. Singer, No.
19-10078-RWZ (D. Mass.), Dkt. 1 (Information), Dkt. 2 (Plea & Cooperation Agreements), Dkt.
19 (Clerk’s Notes of Plea Hearing).
        3
         Janke pled guilty to racketeering conspiracy for her role in the scheme and is
cooperating with the government’s investigation. See United States v. Ernst, No. 19-10081-IT
(D. Mass.), Dkt. 1 (Indictment), Dkt. 160 (Plea & Cooperation Agreements), Dkt. 170 (Clerk’s
Notes of Plea Hearing).

                                                  2
       Case
        Case1:19-cr-10131-NMG
              1:19-cr-10222-DPW Document
                                 Document334-2
                                          25 Filed
                                               Filed10/23/19
                                                     11/08/19 Page
                                                               Page3 3ofof1313



       Singer initially asked Janke to depict Bizzack’s son as a water polo player, but later

changed course and asked her to depict him as a volleyball player. Bizzack’s son did not play

either sport competitively. On or about July 16, 2017, Singer e-mailed Bizzack to request certain

biographical details for the profile, with the subject line, “For Me to build an athletic profile for

USC or Georgetown -if we are going to side door.” The profile ultimately depicted Bizzack’s

son, falsely, as a nationally ranked volleyball player, high school team captain and starting setter,

and the recipient of a number of league awards. It included the photograph of another individual

playing volleyball.

       On or about October 19, 2017, Heinel used the false profile to present Bizzack’s son to

the USC subcommittee on athletic admissions as a purported volleyball recruit. 4 Before doing

so, she further doctored the profile, including by deleting a logo from the photograph indicating

the name of the athlete actually pictured.

       On or about November 30, 2017, Singer forwarded Bizzack a letter from USC indicating

that his son has been conditionally accepted to the university. The letter stated, “Your records

indicate that you have the potential to make a significant contribution to the intercollegiate

athletic program as well as to the academic life of the university.” Less than a week later, on or

about December 5, 2017, Bizzack issued a $50,000 check to USC’s “Galen Center” – a restricted

account that operated under Heinel’s oversight – pursuant to his agreement with Singer that the

$50,000 installment would be due upon receipt of his son’s conditional acceptance. Before

sending the check, Bizzack left Singer a voicemail indicating that he was “sending this check off

to Donna and I just put a note in the letter just saying, you know, it’s a donation.”


       4
        Heinel has been separately charged with racketeering conspiracy and related charges.
See United States v. Ernst, No. 19-10081-IT (D. Mass.), Dkt. 272 (Third Superseding
Indictment).

                                                  3
       Case
        Case1:19-cr-10131-NMG
              1:19-cr-10222-DPW Document
                                 Document334-2
                                          25 Filed
                                               Filed10/23/19
                                                     11/08/19 Page
                                                               Page4 4ofof1313



       Bizzack did not tell his son about the conditional acceptance, a fact he confirmed in e-

mails to Singer on or about January 5 and 25, 2018. In the January 25, 2018 e-mail, Bizzack also

acknowledged that Singer would be registering his son with the NCAA – a process only required

of student athletes.

       USC mailed Bizzack’s son a formal acceptance letter in late March 2018. Within days,

Bizzack exchanged text messages with Singer confirming his intention to send $200,000 to

Singer’s purported charity, KWF, as they had previously agreed. Bizzack mailed a check for

half that amount to KWF in March 2018. The memo line read “Donation,” but in a handwritten

note accompanying the check, Bizzack linked the payment to his son’s admission: “Rick, A big

thank you for all your help with [my son]! He is thrilled about U.S.C. and is still on cloud nine!”

In April 2018, Bizzack sent a second check to KWF in the amount of $50,000, and caused his

company, Eco-Pivot, to wire KWF the remaining $50,000.

       Beginning in or about July 2018, Singer began making $20,000 monthly payments from

KWF to Heinel in exchange for her role in facilitating the admission of Bizzack’s son and the

children of Singer’s other clients to USC.

       On or about October 26, 2018, Singer – who by this time was cooperating with the

government’s investigation – placed a telephone call to Bizzack at the direction of federal agents.

During the call, which was consensually recorded, Singer told Bizzack that the IRS was auditing

KWF, and that they needed to get their stories straight on what to tell the IRS about Bizzack’s

$200,000 payment to KWF. Bizzack acknowledged that his son had been admitted to USC

through Heinel and volleyball, and asked Singer, “What is the – like with other people that

you’re doing this, what are – what’s happening with them?” Bizzack also inquired whether

anything was “going to come back to” him. Singer suggested a story Bizzack could use if asked



                                                 4
         Case
          Case1:19-cr-10131-NMG
                1:19-cr-10222-DPW Document
                                   Document334-2
                                            25 Filed
                                                 Filed10/23/19
                                                       11/08/19 Page
                                                                 Page5 5ofof1313



about the payment: that he had donated to KWF because it is a charitable organization that helps

underserved children. Bizzack responded by noting that the “worst case scenario” was a perjury

charge, and later asked if “any of your money . . . go[es] to underprivileged kids for anything?”

He also asked Singer whether his other clients “actually take your donation and put it on their tax

returns” and whether he should do the same “or just let that ride this year.” And he sought

reassurance that his $50,000 payment to USC looked like a donation. The call ended with

Bizzack indicating he planned “to just keep my head down.”

   II.       The Applicable Sentencing Guidelines

         As noted, Bizzack stands convicted of one count of conspiracy to commit mail fraud and

honest services mail fraud. The Probation Department has taken the position in this and related

cases that the applicable Sentencing Guidelines for this charge should be determined by

reference to Section 2B1.1 of the Guidelines. In contrast to those other cases, however – in

which the government erred in drafting plea agreements providing that Section 2B1.1 applies to

honest services fraud – the government and the defendant in this case have stipulated that the

applicable guideline is Section 2B4.1, which governs commercial bribery offenses. 5 The parties

have further stipulated that the value of Bizzack’s bribe payments – $250,000 – increases his

offense level pursuant to U.S.S.G. §§ 2B4.1(b)(1)(B) and 2B1.1(b)(1)(F). This stipulation

distinguishes Bizzack’s plea agreement and Guidelines calculation from those of the defendants



         5
          The commentary to Section 2B4.1 provides that it “covers commercial bribery offenses
and kickbacks that do not involve officials of federal, state, or local government, foreign
governments, or public international organizations.” U.S.S.G. § 2B4.1, cmt., n.1. USC charges
tuition for educational services, making it a commercial enterprise. See, e.g., United States v.
Brown University, 5 F.3d 658, 666 (3d Cir. 1993) (“The exchange of money for services, even
by a nonprofit organization, is a quintessential commercial transaction. Therefore, the payment
of tuition in return for educational services constitutes commerce.”) (internal citation and
quotation omitted).

                                                5
       Case
        Case1:19-cr-10131-NMG
              1:19-cr-10222-DPW Document
                                 Document334-2
                                          25 Filed
                                               Filed10/23/19
                                                     11/08/19 Page
                                                               Page6 6ofof1313



sentenced in United States v. Abbott, et al., No. 19-cr-10117-IT. 6 The Guidelines provide that,

in cases involving such a stipulation, the Court should “determine the offense guideline . . .

applicable to the stipulated offense.” U.S.S.G. § 1B1.2(a).

       The parties’ stipulation as to the applicable offense level is buttressed by the factual

allegations in the Information – which, under the terms of Bizzack’s plea agreement, he does not

dispute. For example, the Information alleges that Bizzack “conspired with others known and

unknown to the United States Attorney to use bribery and other forms of fraud to facilitate the

admission of applicants to colleges and universities.” Dkt. 1 (Information) ¶ 29 (emphasis

added). One of the objects and purposes of the conspiracy was to “[b]rib[e] university athletic

coaches and administrators to designate applicants as purported athletic recruits . . . .” Id.

¶ 30(b). The manner and means of conspiracy likewise included “[b]ribing university athletic

coaches and administrators to designate students as purported athletic recruits . . . .” Id. ¶ 31(f).

       Moreover, even if the Court were to determine that the parties’ stipulation is not

conclusive, the Guidelines require the application of Section 2B4.1 here. Section 1B1.2(a)

provides that, for an offense involving conspiracy, the applicable guidelines are Section 2X1.1

“as well as the guideline referenced in the Statutory Index for the substantive offense,” but that

for statutory provisions not listed in the Statutory Index, “the most analogous guideline”

applies. 7 Section 2X1.1, in turn, provides that the base offense level for conspiracy is the “base



       6
          The application of Section 2B1.1 rather than Section 2B4.1 in the related cases resulted,
by the government’s calculation, in only a one point difference in the resulting offense level,
because Section 2B4.1 has a base offense level of 8 and Section 2B1.1 has a base offense level of
7 in the context of a Section 1349 conspiracy. The Probation Department, however, has taken
the position that under Section 2B1.1, the bribe amount does not factor into the calculation of the
offense level.
       7
         Section 1B1.2(a) further cites Section 2X5.1, which provides that “[i]f the offense is a
felony for which no guideline expressly has been promulgated, apply the most analogous offense
                                                  6
       Case
        Case1:19-cr-10131-NMG
              1:19-cr-10222-DPW Document
                                 Document334-2
                                          25 Filed
                                               Filed10/23/19
                                                     11/08/19 Page
                                                               Page7 7ofof1313



offense level from the guideline for the substantive offense, plus any adjustments from such

guideline for any intended offense conduct that can be established with reasonable certainty.”

U.S.S.G. § 2X1.1(a).

        The substantive offense in this case is honest services fraud, in violation of 18 U.S.C.

§§ 1341 and 1346. Section 1346 does not appear in the Statutory Index. The most analogous

guideline is Section 2B4.1, because Bizzack’s “offense conduct more closely resembled a fraud

achieved through bribery than a straight fraud.” United States v. Montani, 204 F.3d 761, 769

(7th Cir. 2000) (“Although Montani was convicted of mail fraud, the government, Montani, the

probation officer and the district court agreed that he should be sentenced under the bribery

guideline because his offense conduct more closely resembled a fraud achieved through bribery

than a straight fraud.”).

        Likewise, while the Statutory Index provides that Section 2B1.1 applies to ordinary mail

fraud charged under Section 1341, the cross-reference in Section 2B1.1(c)(3) provides that,

where “the conduct set forth in the count of conviction establishes an offense specifically

covered by another guideline in Chapter Two,” the other guideline applies. As set forth above,

the conduct set forth in the Information establishes a commercial bribery offense. 8 See, e.g.,



guideline.” The background section to Section 2X5.1 elaborates that “[m]any offenses,
especially assimilative crimes, are not listed in the Statutory Index or in any of the lists of
Statutory Provisions that follow each offense guideline. Nonetheless, the specific guidelines that
have been promulgated cover the type of criminal behavior that most such offenses proscribe.
The court is required to determine if there is a sufficiently analogous offense guideline, and, if
so, to apply the guideline that is most analogous.” (Emphasis added.)
        8
         Application Note 17 of Section 2B1.1 provides examples of when other offense conduct
sections are used, such as in the case of “a state employee who improperly influenced the award
of a contract and used the mails to commit the offense,” and who is “prosecuted under 18 U.S.C.
§ 1341 for fraud involving the deprivation of the intangible right of honest services.” Id. The
Guidelines note that “[s]uch a case would be more aptly sentenced pursuant to § 2C1.1.” Id.
Analogously, private sector honest services fraud falls under Section 2B4.1.

                                                 7
       Case
        Case1:19-cr-10131-NMG
              1:19-cr-10222-DPW Document
                                 Document334-2
                                          25 Filed
                                               Filed10/23/19
                                                     11/08/19 Page
                                                               Page8 8ofof1313



United States v. Poirer, 321 F.3d 1024, 1035 (11th Cir. 2003) (“We get to § 2B4.1 by applying

§ 2F1.1, which is the guideline specifically associated with the offense conduct. Application

Note 14 of § 2F1.1 is essentially a cross reference that sends us to § 2B4.1. We are not

improperly ‘borrowing . . . from other offense guidelines,’ but instead are applying the offense

guideline and its Application Note.”). 9

       Consistent with this analysis, the First Circuit and at least four other circuits have

concluded that Section 2B4.1 applies in cases of private sector honest services fraud, whether or

not those cases were charged pursuant to Section 1346. 10 See, e.g., United States v. Josleyn, 99

F.3d 1182, 1198 (1st Cir. 1996) (applying U.S.S.G. § 2B4.1 where defendant convicted of

conspiracy and mail fraud for conspiring to defraud his former employer by accepting bribes

from prospective Honda dealers in exchange for dealership rights); United States v. Rybicki, 38

Fed. App’x 626, 2002 WL 655214, at *8 (2d Cir. 2002) (affirming sentence under U.S.S.G.

§ 2B4.1 where defendant convicted of honest services fraud); United States v. Montani, 204 F.3d

761 (7th Cir. 2000) (same); United States v. Winters, 62 F.3d 1418, 1995 WL 462415 (6th Cir.

1995) (unpublished) (same); United States v. Kelly, 2018 WL 2411593, at *4 (S.D.N.Y. May 29,


       9
          If the Court determines that Section 2B1.1(c)(3) does not, on the facts of this case,
require the application of Section 2B4.1, the government respectfully submits that the applicable
Guidelines level should nonetheless be enhanced based on the value of the bribes paid, for the
reasons set forth in its Memorandum Regarding the Methodology for Calculating Gain or Loss
Under the Sentencing Guidelines filed in the Abbott case, No. 19-CR-10117-IT (Dkt. 422),
which is attached hereto as Exhibit B, and incorporated herein by reference.
       10
           The conclusion that Section 2B4.1 applies to private-sector honest services fraud
makes sense for at least two reasons. First, the analysis parallels the application of
Section 2C1.1 for public-sector honest services fraud, which provides for a higher base offense
level but the same method of enhancing that level based on the value of the bribe or the improper
benefit conferred in exchange. Second, it is consistent with the purpose of the Guidelines to
achieve a just result and to reflect the defendant’s culpability to apply a bribery guideline in a
case involving fraud committed via bribery, and to measure the harm based on the value of the
bribe or the improper benefit conferred.

                                                 8
       Case
        Case1:19-cr-10131-NMG
              1:19-cr-10222-DPW Document
                                 Document334-2
                                          25 Filed
                                               Filed10/23/19
                                                     11/08/19 Page
                                                               Page9 9ofof1313



2018) (unpublished) (same); United States v. Hendershot, 150 F. Supp. 2d 965 (N.D. Ill. 2001)

(applying U.S.S.G. § 2B4.1 where defendant convicted of mail fraud arising out of an illegal

kickback scheme and noting that “[t]he government prosecuted this case as a bribery case”); see

also Poirer, 321 F.3d at 1034 (“It is certainly true that accepting or providing bribes is

inconsistent with the delivery of honest services, but that is not to say that the commercial

bribery guideline cannot also be applied to a § 1343 money and property wire fraud case. The

defendants’ conduct in giving and receiving money in exchange for the misappropriation of

documents is ‘more aptly’ covered by the commercial bribery guideline than by the fraud

guideline.”).

       More recently, in United States v. Tanner, a district court in the Southern District of New

York applied Section 2B4.1 in a private sector honest services fraud case in which the defendant,

a pharmaceutical executive, received a kickback of nearly $10 million in exchange for giving

secret guidance to executives at a mail-order pharmacy the defendant’s employer was negotiating

to purchase. See 17-cr-00061-LAP (Oct. 30, 2018 S.D.N.Y.) (Preska, J.) (sentencing transcript)

(attached hereto as Exhibit A). In that case, the Probation Department agreed that Section 2B4.1

was the appropriate guideline, and the court applied that guideline. See id.

       Likewise, in a recent case in the Southern District of Florida involving a scheme to bribe

former University of Pennsylvania basketball coach Jerome Allen to recruit a co-conspirator’s

son to the University of Pennsylvania basketball team, the parties stipulated that the defendant’s

Guidelines for money laundering should be calculated based on an underlying base offense level

derived using Section 2B4.1(a). See Plea Agreement, United States v. Allen, No. 18-cr-20773-

KMW (S.D. Fla. Oct. 3, 2018) (Dkt. 10). At sentencing, the district court agreed with the parties




                                                  9
      Case
       Case1:19-cr-10131-NMG
             1:19-cr-10222-DPW Document
                                Document334-2
                                         25 Filed
                                              Filed10/23/19
                                                    11/08/19 Page
                                                              Page1010ofof1313



and enhanced the offense level based on the bribe amount. See id. at Dkt. 35 (Presentence

Investigation Report).

          For all these reasons, Section 2B4.1 is the appropriate guideline in this case.

Accordingly, Bizzack’s base offense level is 8, and is enhanced by 10 based on the value of the

bribes he paid, resulting in a total offense level of 15 after acceptance of responsibility, and a

Guidelines sentencing range of 18 to 24 months.

   III.      The Defendant Should Be Sentenced to Nine Months in Prison.

          Bizzack’s crime was serious, considered and extended. It was intended to secure a place

for his son in USC’s entering class through deception and fraud. It involved corrupting a college

admissions process that thousands of students depend on annually. It contributed to the

weakening of public confidence in the fairness of that system not just at USC, but more broadly.

And it caused concrete harm: the theft of an admissions spot, and the lifelong opportunities

associated with it, from a more deserving student. Such harm is difficult to measure in dollars

and cents, but it is real and lasting, and it demands punishment.

          Bizzack’s actions were neither impulsive, nor committed out of desperation. An

enormously successful businessman, Bizzack had the resources to send his son to private school

and pay for unlimited private tutoring. Yet these legitimate advantages were not enough for him.

Instead, Bizzack sought to employ illegal means to secure an even greater edge over those

without such means, or who were unwilling to cheat to get ahead.

          The defendant was not dragged across the moral line, but agreed to engage in fraud

within a relatively short time after meeting Singer. And the fraud itself extended over more than

nine months. That time provided Bizzack numerous opportunities to turn back: when Singer

asked him for information for his son’s athletic profile in July 2017; when his son received his



                                                   10
      Case
       Case1:19-cr-10131-NMG
             1:19-cr-10222-DPW Document
                                Document334-2
                                         25 Filed
                                              Filed10/23/19
                                                    11/08/19 Page
                                                              Page1111ofof1313



conditional acceptance to USC in November 2017; when his son was officially accepted to the

university in March 2018; at each of the points when he made payments that he knew would be

used to pay bribes; and at every point in-between. Instead, Bizzack repeatedly chose to forge

ahead.

         From the beginning, Bizzack understood that what he was doing was wrong. The large

payments he made to facilitate the fraud speak to his knowledge of the wrongdoing and the

lengths to which he was willing to go to engage in it. A sophisticated businessman, Bizzack did

not haggle with Singer over the bribe amount because, to him, what he was getting was worth it:

an illegal advantage over other college applicants. He knew that his son didn’t play volleyball,

much less at a level that would qualify him for collegiate competition. Indeed, this knowledge is

precisely why Bizzack didn’t tell his son about the scheme. It is same reason he later expressed

concern to Singer about whether his actions were “going to come back to” him. And it is why he

ultimately directed his attorneys to call the government after he learned about this investigation.

         To be sure, Bizzack deserves credit for coming forward rather than waiting to be charged,

and the government’s recommendation – well below the low end of the stipulated Guidelines

sentencing range – reflects his proactive effort to accept responsibility for his crime. At the same

time, Bizzack stepped forward only after many of his co-conspirators had already been charged.

His first reaction, when Singer called and suggested he was being audited, was to keep his “head

down.” A meaningful term of incarceration is appropriate in light of the seriousness of

Bizzack’s offense, the lasting harm it caused, and the need for just punishment.

         Neither probation nor a criminal fine would constitute a sufficient penalty under these

circumstances. Criminal defendants “with money or earning potential” should not be able to

“buy their way out of jail.” United States v. Mueffelman, 470 F.3d 33, 40 (1st Cir. 2006) (noting



                                                 11
      Case
       Case1:19-cr-10131-NMG
             1:19-cr-10222-DPW Document
                                Document334-2
                                         25 Filed
                                              Filed10/23/19
                                                    11/08/19 Page
                                                              Page1212ofof1313



the desirability of minimizing “discrepancies between white- and blue-collar offenses”); see also

United States v. Levinson, 543 F.3d 190, 201 (3d Cir. 2008) (“[I]t has been noted that

probationary sentences for white-collar crime raise concerns of sentencing disparities according

to socio-economic class.”). Nor would home confinement be a meaningful punishment given the

prosperity in which the defendant resides.

       Considerations of general deterrence also weigh in favor of incarceration. Bizzack’s

crime was multi-faceted, involving bribery, false statements, and laundering funds through a

sham charity. These are crimes that occur quietly, in conference rooms, living rooms, and over

the phone. They are difficult to detect. And they are rationalized by those who commit them,

just as Bizzack rationalized his conduct as in his son’s interests, telling Singer that his son was

“thrilled about U.S.C. and is still on cloud nine!!” All parents want the best for their children,

but most have a moral compass, and the self-restraint to stop short of achieving their goals

through bribery and fraud. For those, like Bizzack and his co-conspirators, who lack that

restraint – for whom the prospect of breaking the law and lying to cover it up is not, by itself,

sufficient to stop them from committing crimes – the certainty of incarceration is the best and

surest deterrent.

       Courts recognize “the critical deterrent value of imprisoning serious white collar

criminals, even where those criminals might themselves be unlikely to commit another offense.”

United States v. Martin, 455 F.3d 1227, 1240 (11th Cir. 2006). The fact that perpetrators of

fraud crimes are “rational, cool, and calculated,” makes them “prime candidate[s] for general

deterrence.” Id. (quoting Stephanos Bibas, White-Collar Plea Bargaining and Sentencing After

Booker, 47 Wm. & Mary L. Rev. 721, 724 (2005)) (internal quotation marks omitted). A

sentence of incarceration here will make unambiguously clear that everyone is accountable to the



                                                 12
      Case
       Case1:19-cr-10131-NMG
             1:19-cr-10222-DPW Document
                                Document334-2
                                         25 Filed
                                              Filed10/23/19
                                                    11/08/19 Page
                                                              Page1313ofof1313



law regardless of status, and will deter others from buying illegal advantages in the college

admissions process.

                                         CONCLUSION

       For the foregoing reasons, the government respectfully requests that Bizzack be

sentenced to a term of incarceration of 9 months, a fine of $75,000, and 12 months of supervised

release.



                                              Respectfully submitted,
                                              ANDREW E. LELLING
                                              United States Attorney

                                      By:     /s/ Kristen A. Kearney
                                              ERIC S. ROSEN
                                              JUSTIN D. O’CONNELL
                                              LESLIE A. WRIGHT
                                              KRISTEN A. KEARNEY
                                              Assistant United States Attorneys

Date: October 23, 2019




                                 CERTIFICATE OF SERVICE


        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
on October 23, 2019.
                                                /s/ Kristen A. Kearney
                                                Kristen A. Kearney
                                                Assistant United States Attorney




                                                 13
